                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

REPRODUCTIVE HEALTH SERVICES OF               )
PLANNED PARENTHOOD OF THE ST. LOUIS )
REGION, INC., et al.,                         )
                                              )
      Plaintiffs,                             )
                                              )          Case No. 2:19-cv-4155-HFS
v.                                            )
                                              )
MICHAEL L. PARSON, in his official capacity   )
as Governor of the State of Missouri, et al., )
                                              )
      Defendants.                             )

                               ENTRY OF APPEARANCE

       Comes now, Justin D. Smith, Deputy Attorney General for Special Litigation, and enters

his appearance on behalf of Sammy L Alexander, James A DiRenna, Jeffrey S Glaser, Jade D

James, Sarah Martin, Katherine J Mathews, Michael L Parson, Naveed Razzaque, Eric S Schmitt,

David E Tannehill, Marc K Taormina, and Randall Williams.

Dated: August 5, 2019                     Respectfully submitted,

                                          ERIC S. SCHMITT
                                          Attorney General

                                           /s/ Justin D. Smith
                                          Justin D. Smith, #63253
                                          Missouri Attorney General’s Office
                                          Post Office Box 899
                                          Jefferson City, MO 65102
                                          Tel: (573) 751-0304
                                          Fax: (573) 751-0774
                                          E-mail: Justin.Smith@ago.mo.gov

                                          Counsel for Sammy L Alexander, James A DiRenna,
                                          Jeffrey S Glaser, Jade D James, Sarah Martin,
                                          Katherine J Mathews, Michael L Parson, Naveed
                                          Razzaque, Eric S Schmitt, David E Tannehill, Marc
                                          K Taormina, and Randall Williams

                                             1

         Case 2:19-cv-04155-HFS Document 29 Filed 08/05/19 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that, on August 5, 2019, the foregoing was filed electronically through the

Court’s electronic filing system to be served electronically on counsel for all parties.


                                                      /s/ Justin D. Smith




                                                  2

          Case 2:19-cv-04155-HFS Document 29 Filed 08/05/19 Page 2 of 2
